Citation Nr: 1225842	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  06-11 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, claimed as due to exposure to herbicides.  

2.  Entitlement to service connection for peripheral neuropathy, secondary to diabetes mellitus.

3.  Entitlement to service connection for vision loss, to include diabetic retinopathy,  secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to July 1974. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for diabetes mellitus with peripheral neuropathy and vision loss, to include as due to exposure to herbicides.  In April 2012, the appellant testified at a travel Board hearing before the undersigned Veterans Law Judge.  Following the most recent supplemental statement of the case in February 2012, additional evidence was submitted in support of the Veteran's claim, with a waiver of the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c) (2011). 

The claims for service connection for peripheral neuropathy and vision loss are REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran has diabetes mellitus type II. 

2.  From April 1969 to December 1971, the Veteran was assigned to units serving at the Korean demilitarized zone (DMZ). 

3.  During his active service, the Veteran was exposed to herbicide agents.



CONCLUSION OF LAW

Diabetes mellitus type II is presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he currently has diabetes mellitus type II due to service.  Specifically, he asserts he developed diabetes mellitus due to exposure to herbicides while serving in the DMZ during the Vietnam War.   

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. App. 247 (1999); 38 C.F.R. § 3.303 (2011). 

Certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  However, because there is no evidence to suggest that the Veteran had diabetes mellitus during the first year following his separation from service in 1974, the Board finds that service connection on that presumptive basis is not warranted in this case.

Service connection may also be established on a legal presumption based on herbicide exposure where a Veteran served on active duty along the DMZ in Korea between April 1968 and August 1971, and has a certain listed disability, including diabetes mellitus type II.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2011); 38 C.F.R. § 3.307(a)(6)(iv) (2011).  Such a Veteran is presumed to have been exposed to a herbicide agent during service unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  Accordingly, if the Veteran is found to have served in or along the DMZ during his time in Korea, the preponderance of the evidence will show presumptive exposure to herbicide agents. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service records show that he served in Korea from April 2, 1969, to December 12, 1970, in Headquarter and Company A of the 707th Maintenance Battalion of the 7th Infantry Division.  His military occupational specialty was radar mechanic.  The Veteran's personnel records do not show any indication that the Veteran traveled to the DMZ during his service in Korea.  The service medical records contain no findings or diagnosis consistent with diabetes mellitus.  

After service, private treatment records after 1999 contain findings indicative of high blood glucose levels, with a diagnosis of diabetes mellitus type II.  Therefore, the evidence confirms that the Veteran has type II diabetes mellitus, a disease presumptively associated with exposure to certain herbicide agents.  38 C.F.R. § 3.309(e) (2011).  

The Veteran's service personnel records indicate that his entire period of service in Korea was with Company B, 707th Maintenance Battalion, 7th Infantry Division.  Company B of the 707th Maintenance Battalion is not one of the listed units in the DOD publication provided under the 7th Infantry Division.  However, in written statements and sworn testimony before the Board sitting at a hearing conducted at the RO in April 2012, the Veteran has provided competent credible evidence that Company A of the 707th the Maintenance Battalion was stationed at Camp Casey in Korea from April 1969 to March 1971, approximately 13 miles and a 45 minute drive from the DMZ.  He testified that he and other members of his Maintenance Battalion provided maintenance support to artillery and other units of the 7th Infantry Division along the DMZ.  Reportedly, he traveled from Camp Casey to Camp Alamo at the DMZ once or twice per week to maintain, calibrate, and repair the radar and associated equipment at that site.  The Veteran stayed at Camp Alamo for up to four days at a time, although he never received written orders for that work on the DMZ.  The rest of the time he spent on detail bivouacked in South Korea on different assignments.  The Veteran testified that his radar shop was the only one for the 7th Infantry Division.  While the 2nd Infantry Division, like the Veteran's unit, probably also had a radar shop, they were stationed on a different sector approximately two hours away from the DMZ.  In support of his claim, the Veteran submitted photographs from the 1970 707th Maintenance Battery yearbook that showed him and other servicemen from the radar shop at Camp Casey, standing in front of trucks marked "DMZ Contact team 707th Mt A-36."  

At the RO's request for verification of Veteran's actual physical presence at the DMZ, in July 2007 the United States Army and Joint Services Records Research Center (JSRRC) indicated that the 1969 historical documentation submitted by the 707th Maintenance Battalion showed that it was base camped at Camp Casey, approximately 13 miles from the DMZ.  The Battalion's mission was providing maintenance repair parts, back-up support evacuation and recover service, and technical assistance to any supported unit in need within the 7th Infantry Division, which included units within the DMZ.  The Veteran's service personnel record lists his duty as radar mechanic.  His primary duty was to repair and maintain equipment of the 7th Infantry Division.  That is consistent with his contentions as to the type of duties performed during his service in Korea. 

Additionally, in a statement dated in November 2011, M.D., a fellow serviceman of the Veteran, reported that he served in Korea in 1969, and was assigned to Headquarters Company, 7th Infantry Division.  He described his military duties, which included trips to the DMZ.  He reported that while performing his duties he often encountered people from other units of Camp Casey, including individuals from the 7th Infantry Division during his inspections.  It was not tactically possible to bring a radar unit to the 707th Maintenance Battalion, as it would weaken the defense position.  Accordingly, members from the 707th Maintenance Battalion would instead travel to the unit for what was needed, including calibration and re-calibration of tactical radars, which were located as close as possible to the DMZ.

In statements in April 2009, and March 2012, L.A.D., who served in the same unit as the Veteran at Camp Casey, in Korea, from March 1970 to March 1971, indicated that the Veteran's unit supported forward forces located at the DMZ, including maintenance and repair of radar equipment at Camp Alamo, which was a permanent radar site, and that both he and the Veteran went forward several times as contact team members to Camp Alamo and other outposts along the American-held DMZ sector to maintain equipment.

In a notarized statement in January 2012, N.P. reported that he was assigned to Headquarters and A Company 707th Maintenance Battalion, 7th Infantry Division in 1969, and served with the Veteran at Camp Casey.  One of the missions of the 707th Maintenance Battalion was to support the 7th Infantry by repairing electrical equipment and radar on the DMZ at Camp Alamo, where the 7th Infantry Division maintained a forward observation post.  N.P. made frequent trips with the Veteran to Camp Alamo.  They were also assigned to bivouac duties in the field in the DMZ area for up to one week at a time.  N.P. also noted that a photograph submitted by the Veteran showed him and the Veteran standing in front of trucks marked "DMZ Contact team 707th Mt A-36."

In summary, the Board finds that the evidence of record shows that the Veteran served in Korea from April 1969 to December 1971, a period in which DOD has confirmed that Agent Orange was used at the DMZ.  While the JSRRC finding does not verify the Veteran's actual presence in the DMZ, it does not exclude his presence in the DMZ either.  It shows that the Veteran's unit was based at Camp Casey, near the DMZ, and the Battalion's mission was support and assistance to any supported unit in need within the 7th Infantry Division, which included units within the DMZ.  Moreover, the Board finds no basis in the record to question the credibility of the Veteran's statements.  The statements by both the Veteran and fellow service members indicate that they were stationed in close proximity to the DMZ and performed various repair work for the 7th Infantry Division, which is one of the units with multiple elements conceded to have been exposed to herbicides in Korea.  The Veteran's testimony is further supported by evidence submitted in support of his claim, to include photographs from the 1970 707th Maintenance Battery yearbook that show him and other servicemen from the radar shop at Camp Casey, standing in front of trucks marked "DMZ Contact team 707th Mt A-36."

The Veteran's statements as to the location of his unit and the type of duties performed are competent lay evidence of what the Veteran observed during his period of service in Korea.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  As there is no evidence of record that contradicts the Veteran's claim as to the location of his unit, they must be presumed to be accurate.  At the very least, the Board finds that the evidence is in equipoise as to whether the Veteran served at the DMZ during his service in Korea.  Any reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002). 

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for diabetes mellitus type II is warranted based upon exposure to herbicides during service.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus type II, due to exposure to herbicides, is granted.  


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.

The Veteran asserts that he developed peripheral neuropathy and vision loss, to include diabetic retinopathy, secondary to diabetes mellitus.  

A disability may be service-connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Moreover, when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

Private treatment records starting in 1999 documented complaints of vision loss.  In August 1999, a clinician noted that nerve conduction testing results were consistent with moderate ulnar neuropathy on the left.  A February 2008 private treatment record noted complaints of visual changes, with a finding of diabetes mellitus under worsening control.  In September 2008, the Veteran reported bilateral lower extremity weakness, associated with back pain.  The diagnosis was neuralgia/neuritis, not otherwise specified.  In March 2011, the Veteran complained of numbness and tingling in both arms and legs.  The clinician noted that the Veteran had neuropathy, but with good glycosylated hemoglobin A1C.  Reportedly, the Veteran declined medication to treat neuropathy.  The clinician noted no proliferative diabetic retinopathy.  
 
Although the Veteran is competent to report the onset of vision changes and numbness of the upper and lower extremities, he is not competent to diagnose or to relate any current disability affecting his vision or nerves in the upper or lower extremities to diabetes mellitus.  Based on the nature of the Veteran's assertions and in light of the above grant of service connection for diabetes mellitus, as the relationship between the Veteran's complaints pertaining to visual changes and symptoms affecting the upper and lower extremities and the service-connected diabetes mellitus remain unclear to the Board, the Board finds that a VA examination is needed prior to adjudicating the service connection issues.  As such, the Board finds that the Veteran should be afforded a VA examinations to address the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

To aid in adjudication, the Veteran should also be asked to provide or authorize VA to obtain private medical records related to treatment for the claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any healthcare provider who treated him for any peripheral neuropathy or vision loss.  After securing any necessary authorization, obtain all identified treatment records, to include VA treatment records, if any are identified.  The Veteran must be notified of any unsuccessful attempts made and allowed the opportunity to provide the records.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e) (2011).

2.  After the above development has been completed, schedule the Veteran for a VA examination with an appropriate specialist to ascertain the nature and etiology any numbness or tingling in the extremities.  The examiner must review the claims file and the report must note that review.  The examiner should provide a rationale for all opinions and reconcile the opinions with all pertinent evidence of record, including a private treating provider's assessment of neuropathy in August 1999 and March 2011.  Specifically, the VA examiner should address the following: 

a) Provide a diagnosis of all disabilities of the upper and lower extremities, to specifically include stating whether a diagnosis of peripheral neuropathy is warranted.  Any necessary tests, including electromyogram and nerve conduction studies, should be performed. 

b) State whether it is as likely as not (50 percent probability or greater) that the Veteran's complaints of numbness and tingling in the upper or lower extremities were caused or aggravated during his period of service or are otherwise related to any incident of service, including exposure to herbicides.  The examiner must consider the Veteran's lay statements regarding the incurrence of any claimed disorders and the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

c) State whether it is at least as likely as not (50 percent probability or greater) that the Veteran's complaints of numbness and tingling in the upper or lower extremities were caused or aggravated (increased in severity beyond the natural course of the disability) by his service-connected diabetes mellitus.

3.  Schedule the Veteran for a VA examination to assess the etiology of any current eye disability.  The claims folder must be reviewed by the examiner and the examination report must note that the claims folder was reviewed.  The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all evidence of record, including the Veteran's private post-service medical records.  Specifically, the examiner should address the following: 

a) Provide a diagnosis of any eye disability currently present, to specifically include stating whether a diagnosis of diabetic retinopathy is warranted. 

b) State whether it is as likely as not (50 percent probability or greater) that any currently diagnosed eye disability was caused or aggravated during his period of service or are otherwise related to any incident of service.  The examiner must consider the Veteran's lay statements regarding the incurrence of any claimed disorders and the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

c) State whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed eye disability was caused or aggravated (increased in severity beyond the natural course of the disability) by his service-connected diabetes mellitus.

4.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


